Citation Nr: 1024543	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for the 
claimed disabilities.

This matter was previously remanded by the Board in August 
2008 for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.

The issue of entitlement to service connection for a left hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

Degenerative joint disease of the right knee is etiologically 
related to service.


CONCLUSION OF LAW

Degenerative joint disease of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed .Cir. 1996) (table).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service treatment records indicate the Veteran underwent an 
enlistment examination in December 1961.  No relevant 
abnormalities were noted.  Records dated February 1964 show 
the Veteran injured his right knee when he fell on some 
rocks.  He sustained two lacerations along the anterior 
section of the knee, measuring 1.5 inches and .5 inches.  He 
was treated with sutures and placed on limited duty for one 
week, after which the sutures were removed.  A January 1965 
separation examination noted no relevant abnormalities, 
though the Board notes that portions of the examination 
report were left blank.  However, on a February 1965 annual 
certificate of physical condition, the Veteran denied a 
history of a "trick" or locked knee, and swollen or painful 
joints.

Private treatment records dated April 1989 show the Veteran 
complained of chronic knee pain dating back 25 years to 
service.  He experienced exacerbations when playing sports, 
as well as occasional swelling.  He was diagnosed with 
osteoarthritis of the bilateral knees, worse on the left than 
the right.  He was treated with Synvisc injections in May 
2002, and underwent a right total knee arthroplasty in 
December 2004.

The evidence establishes a current disability and the in-
service incurrence of an injury.  The remaining question to 
be answered is whether a causal relationship exists between 
the present disability and the injury incurred during 
service.

The Veteran was afforded a VA examination in November 2004.  
The claims file was not available for review, though the 
examiner appeared to have access to some records, as he noted 
the circumstances of the Veteran's right knee injury in 
service in detail.  The Veteran was seen in October 2004 and 
complained of chronic right knee pain.  He stated the 
earliest treatment note was from 1989, over 20 years after 
service.  He experienced pain, weakness, stiffness, locking, 
and lack of endurance.  He experienced increased pain when 
walking down hills.  He treated his condition with Naproxen 
and Synvisc injections.  He also occasionally used a walking 
stick and knee brace.  He stated that he tried to take it 
easy and could not do a whole lot.  On examination, range of 
motion for the right knee was -8 degrees of extension to 110 
degrees of flexion, with pain throughout the range of motion.  
The knee was warm with mild effusion, and there was lateral 
ligament laxity.  X-rays confirmed a diagnosis of 
degenerative joint disease of the bilateral knees.

The examiner opined that the Veteran's right knee 
degenerative joint disease was less likely than not related 
to trauma during service, given the similarity of 
degeneration of both knees, and the 20-year lapse of any 
medical workup since discharge.

A November 2005 letter from Dr. J.A.K. stated that the injury 
the Veteran sustained to his right knee during service may 
have contributed to the development of arthritis in the knee, 
and ultimately resulted in the need for a total knee 
replacement.  Dr. J.A.K. stated in January 2006 that it was 
at least as likely as not that the cause of the arthritis in 
the Veteran's right knee was the injury he sustained to that 
knee while in the military.

In a January 2006 letter, Dr. S.J.B. cited The Merck Manual, 
which stated that normal joints have a low coefficient of 
friction and do not wear out with typical overuse and trauma.  
Secondary osteoarthritis appeared to result from conditions 
that changed the microenvironment of the chondrocyte.  This 
includes trauma to the hyaline cartilage or surrounding 
tissue.  Based on the information that the Veteran provided, 
Dr. S.J.B. opined that it was more likely than not that the 
cause of the arthritis in the Veteran's right knee was the 
injury he sustained during military service.

M.G.T. submitted a letter in support of the Veteran's claim 
in September 2008.  He identified himself as the Veteran's 
longtime friend, but also stated he was a physician's 
assistant.  He stated that ever since he met the Veteran, he 
had walked with an uneven gait, and shifted weight from his 
right side to his left.  He had displayed right knee problems 
which he described as an old soldier injury.  M.G.T. reviewed 
the Veteran's treatment records.  The Veteran had stated that 
he fell while running up a rocky mountain.  Blood ran down 
his leg after he fell.  The Veteran stated he was taken away 
on a stretcher, anesthetized, and awoke on a table with his 
knee sutured and bandaged.  M.G.T. noted that the service 
treatment records made no mention of a physical examination 
of the knee or anesthesia, and therefore appeared to be 
incomplete and inaccurate.  The Veteran continued to have 
knee pain and swelling, but did not seek help due to the 
prevailing attitudes in the Marine Corps at the time.  When 
he was released from active duty, the Veteran told his 
separation examiner that he continued to experience right 
knee pain and swelling since his fall.  However, this was not 
recorded on the examination report.  M.G.T. noted that the 
separation examination report is blank in the relevant 
fields.  He stated that it was at least as likely a chance as 
not that the Veteran's injury during service, and lack of 
follow-up care, led to his knee problem and eventual knee 
replacement.  It was clear that the right knee deteriorated 
faster than the left knee as it was the first to be 
surgically replaced.

The Veteran underwent an additional VA examination in January 
2010.  The claims file was reviewed by the examiner.  The 
Veteran indicated he initially injured his knee while running 
up a hill.  He slipped and jammed his knee on some rocks.  He 
had two lacerations to the knee, and was stitched up, given 
crutches, and placed on light duty.  Afterwards, his knee 
would swell whenever he exerted himself, like when playing 
softball.  He reported his knee problems at discharge but 
said they were not recorded.  After service, he was working 
but had a family and no insurance, so he treated the knee 
himself.  His symptoms worsened, and in he was treated with 
Naproxen in 1989.  Because of the way his right knee made him 
walk, his left knee and left hip started bothering him.  In 
2000, he had a left hip replacement.  His right knee was 
replaced in 2004, and his left knee was replaced in 2005.  
His right hip was replaced in 2009.  On examination, the 
Veteran had an antalgic gait, and there was an abnormal wear 
pattern on the right shoe.  There was no inflammatory 
arthritis.  There was no crepitation, grinding, clicks, 
instability, or patellar or meniscus abnormalities.  Range of 
motion was zero degrees extension to 110 degrees flexion.  
There was no objective evidence of pain on active motion.  
The diagnosis was bilateral knee replacements secondary to 
degenerative joint disease.

The examiner stated that the Veteran's right knee arthritis 
is less likely than not related to service.  She stated that, 
after the Veteran's right knee injury, there was no further 
mention of a knee injury in the claims file.  An annual 
certificate of physical condition dated February 1965 
indicated the Veteran did not experience knee locking or 
painful joints.  There is no additional data until April 1989 
when the Veteran complained of right knee pain dating back to 
service.  He was diagnosed with degenerative arthritis of the 
bilateral knees.  The examiner concurred with the November 
2004 opinion that, given the similarity of degeneration of 
both knees and the 20 year lapse in medical care, it was less 
likely than not that arthritis was related to service.  The 
examiner also noted the opinions of Dr. J.A.K. and Dr. S.J.B.  
She stated that while it is true than an injured joint can 
become arthritic later, there was no documented injury or 
treatment for an injury other than lacerations.  The 
arthritis developed equally in both knees, and in fact was 
worse in the left knee in 1990.

The examiner was also asked to opine on whether arthritis 
manifested within one year of service.  She stated that she 
was unable to do so without resort to speculation.  There was 
no x-ray in the claims file within one year of discharge to 
determine if arthritis was present.

The Veteran also submitted a number of lay statements in 
support of his claim.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  See Robinson v. Shinseki,  312 Fed. 
Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  The Board observes that this Federal Circuit 
decision is nonprecedential.  See Bethea v. Derwinski, 252, 
254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to Court decisions, it 
surely applies to those of a superior tribunal, the Federal 
Circuit.  However, in this case, the lay statements of record 
do not comment on etiology.

These statements, from his friends and family, collectively 
state that, prior to service, the Veteran was very active 
physically and excelled at sports.  After his return from 
service, his athletic ability had diminished, he walked with 
an uneven gait, and he complained of knee and hip pain.  His 
discomfort progressively worsened over the years.

The Veteran included his own statement dated September 2008 
in support of his claim.  He described the circumstances of 
his injury, and stated that he was taken to the infirmary and 
later awoke and found his injury had been treated.  He told 
the corpsman who removed his stitches that he was still 
experiencing swelling and locking, and was told that these 
symptoms would go away over time.  Nonetheless, he continued 
to have trouble with swelling and locking, which he reported 
during his separation examination.

Based on the evidence of record, the Board finds that service 
connection for degenerative joint disease of the right knee 
is warranted.

To the extent that the lay statements of record are offered 
as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
See Buchanan v. Nicholson, supra.  As noted, in adjudicating 
his claims, the Board must evaluate the Veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, 
competency of evidence differs from weight and credibility.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Board acknowledges that the Veteran and his friends and 
family are competent to provide evidence of their own 
experiences and observations.  Moreover, the Board finds them 
to be credible in their claims that the Veteran had ongoing 
symptoms since his discharge from service.  The Board 
specifically notes private treatment records dated April 1989 
which show the Veteran complained of chronic knee pain dating 
back 25 years to service.  As these records were generated 
with a view towards ascertaining the Veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value. See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, these 
records were generated many years before the Veteran filed 
his claim, and corroborate statements by his friends and 
family that he had experienced discomfort since his return 
from service.  Therefore, resolving all doubts in the 
Veteran's favor, the Board finds that the treatment records 
and lay evidence of record competently and credibly establish 
a continuity of symptomatology of the Veteran's right knee 
disability.

As noted above, however, establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d at 1167; see 
Caluza v. Brown, 7 Vet. App. at 506, aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  In this case, under 38 
C.F.R. § 3.303(b), an alternative method of establishing the 
second and third Shedden/Caluza element may be established 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, supra; see Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  The Board finds that knee pain is the type 
of symptom that a veteran is competent to describe.  See 
Barr, supra; also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As such, the Board finds his assertions regarding 
continuous right knee pain since his in-service injury 
entitled to some probative weight.  However, even where a 
veteran has asserted continuity of symptomatology since 
service, the Court has held that he or she is not necessarily 
competent to establish a link between the continuous 
symptomatology and a current underlying condition.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, 
supra.  In this regard, the Board notes that there are 
several medical opinions in the record addressing the 
etiology of the Veteran's right knee disability.  Some of 
these opinions support the contention that a current knee 
disability was incurred in service, while others refute that 
possibility.  However, the Board finds that after a review of 
the opinions, the evidence is in equipoise as to the issue of 
a nexus between the current condition and the symptomatology.  
Thus, resolving all reasonable doubt in the Veteran's favor, 
the Board concludes that service connection for right knee 
degenerative joint disease is warranted.


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.


REMAND

The Veteran contends that he has a left hip disability 
secondary to his right knee disability.  He was diagnosed 
with severe degenerative joint disease of the hip joint and 
underwent a left hip replacement in April 2000.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The record does not presently contain an opinion as to 
whether the Veteran's left hip disability is etiologically 
related to his right knee disability.  The question was posed 
to the VA examiners who rendered opinions in this case.  
However, because they each concluded that the Veteran's right 
knee disability was not related to service, they did not 
comment as to whether the Veteran's left hip disability was 
related to the knee disability on a secondary basis.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).

In light of the Board's conclusion that service connection is 
warranted for the Veteran's right knee disability, the issue 
of entitlement to service connection for a left hip 
disability as secondary to a right knee disability should be 
remanded.  The claims file should be forwarded to the VA 
examiner who conducted the January 2010 examination for an 
opinion as to whether the Veteran's left hip disability is 
the result of, or aggravated by, his right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  A supplemental opinion should be 
obtained from the VA examiner who 
conducted the January 2010 VA examination 
for this Veteran.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner.  The 
examiner must address the following, in 
light of the examination findings and the 
service and post-service medical evidence 
of record:

a).  Whether it is at least as likely as 
not that:  

(i) any currently diagnosed left hip 
disorder is proximately due to or the 
result of the Veteran's service-
connected right knee disorder, or 
(ii) any currently diagnosed left hip 
disorder is aggravated by the Veteran's 
service-connected right knee disorder.

b).  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, 
indicate whether the inability to provide 
a definitive opinion is due to a need for 
further information, or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the 
disability(ies) at issue, or due to some 
other reason.  The rationale for all 
opinions expressed must be provided.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

2.  If the examiner who performed the 
Veteran's January 2010 VA examination is 
not available, the RO/AMC must make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a new examination to determine 
the nature and etiology of any current 
bilateral knee disorder.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail.  The examiner 
must address the following, in light of 
the examination findings and the service 
and post-service medical evidence of 
record:

a).  Whether it is at least as likely as 
not that:  

(i) any currently diagnosed left hip 
disorder is proximately due to or the 
result of the Veteran's service-
connected right knee disorder, or 
(ii) any currently diagnosed left hip 
disorder is aggravated by the Veteran's 
service-connected right knee disorder, 
or
(iii) any currently diagnosed left hip 
disorder is otherwise related to the 
Veteran's service.

b).  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, 
indicate whether the inability to provide 
a definitive opinion is due to a need for 
further information, or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the 
disability(ies) at issue, or due to some 
other reason.  The rationale for all 
opinions expressed must be provided.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the Veteran's 
claims based on all the evidence of 
record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


